Case 1:18-cv-00183 Document 11 Filed in TXSD on 12/10/18 Page 1 of 1

v o ~
IN THE UNITED sTATES DISTRICT CoURT M'BH

FOR THE SOUTHERN DISTRICT OF TEXAS

BROWNSVILLE DIVISIoN DEC 1 0 2018

UNITED STATES oF AMERICA § guntenwey.¢vw°f@
Plaintijf §
§

v. § cASE No. 1;18-€\/-183

§
0.646 ACRES oF LAND, MORE oR LESS §
SITUATE IN CAMERoN CoUNTY, §
STATE oF TEXAS; AND ELECTRIC GrN, §
CoMPANY oF SAN BENITO, INC., ET §
AL. §
§
Defendant. §

CLERK’S RECEIPT

I, David J. Bradley, Clerk of the United States District Court for the Southern District of
Texas, do hereby certify that on December 10, 2016, I received from the United States of America,
plaintiff herein, and deposited into the Registry of the Court, Check No. 8736-01829720, dated
December 06, 2018, for the total Sum of TWENTY FIVE THOUSAND FIVE HUNDRED
EIGHTY FOUR DOLLARS AND TWENTY ONE CENTS, being the additional amount of just
compensation in the above entitled condemnation proceeding
\\\‘1'\,'1‘»}, if fm

,’\`).
1\
\

CL ,UNITED STATES DISTRICTCOURT / ' _'f\

By: /\ @MM

Dj¥w)§’ CT€rkv \/ . ,

    

